       Case 3:21-cv-00464-WHO Document 20 Filed 05/13/21 Page 1 of 2



 1   COOLEY LLP
     REUBEN H. CHEN (228725)
 2   (rchen@cooley.com)
     LAM K. NGUYEN (265285)
 3   (lnguyen@cooley.com)
     KYUNG TAECK MINN (334439)
 4   (rminn@cooley.com)
     3175 Hanover Street
 5   Palo Alto, California 94304-1130
     Telephone:     (650) 843 5000
 6   Facsimile:     (650) 849 7400

 7   Attorneys for Defendant
     PARTICLE INDUSTRIES, INC.
 8

 9                                    UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                       SAN FRANCISCO DIVISION

12

13   SOCIAL POSITIONING INPUT SYSTEMS,                     Case No. 3:21-cv-00464-WHO
     LLC,
14                                                         District Judge William H. Orrick
                        Plaintiffs,
15                                                         PARTICLE INDUSTRIES’ FEDERAL RULE OF
            v.                                             CIVIL PROCEDURE 7.1 DISCLOSURE
16                                                         STATEMENT

17   PARTICLE INDUSTRIES, INC.,

18                      Defendant.

19

20          Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Particle Industries, Inc.

21   (“Particle”) hereby states that (i) it has no parent corporation and (ii) no publicly held corporation

22   owns 10% or more of the stock of Particle.

23

24

25

26

27

28

     PARTICLE INDUSTRIES’
     FED. R. CIV. P. 7.1 DISCLOSURE STATEMENT          1                           NO. 3:21-CV-00464-WHO
       Case 3:21-cv-00464-WHO Document 20 Filed 05/13/21 Page 2 of 2



 1                                              /s/ Reuben Chen
     Dated: May 13, 2021
                                                Reuben H. Chen (228725)
 2                                              (rchen@cooley.com)
                                                Lam K. Nguyen (265285)
 3                                              (lnguyen@cooley.com)
                                                Kyung Taeck Minn (334439)
 4                                              (rminn@cooley.com)
                                                3175 Hanover Street
 5                                              Palo Alto, California 94304-1130
                                                Telephone:     (650) 843 5000
 6                                              FACSIMILE: (650) 849 7400
 7                                              Attorneys for Defendant
                                                PARTICLE INDUSTRIES, INC.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PARTICLE INDUSTRIES’
     FED. R. CIV. P. 7.1 DISCLOSURE STATEMENT   2                       NO. 3:21-CV-00464-WHO
